        Case 1:17-cv-00174-CRK Document 138                Filed 03/02/21     Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE

                                 )
UNITED STATES,                   )
                                 )
   Plaintiff,                    )
                                 )
   v.                            )                Consol. Court No. 17-00174
                                 )
MAVERICK MARKETING, LLC, ET AL., )
                                 )
   Defendants.                   )
                                 )

                                       STATUS REPORT

       Pursuant to the Court’s Order dated January 26, 2021, Defendant, Good Times USA, LLC,

respectfully submits this Status Report on behalf of the parties.

       On March 2, 2021, the undersigned requested the consent of all parties to this status report.

In response: (1) Mark Loyd, counsel for the defendant Good Times USA, Inc.; (2) T.

Randolph Ferguson, counsel for AAIC; (3) Gary Wilson, counsel for State Farm; and (4) Barry

Boren counsel for Maverick and Kebuth, all consented on that date.

       Since our last report of February 16, 2021, the parties have continued to work diligently

to finalize the settlement of this matter. Settlement agreements have been agreed to and signed

between the parties except that settlement agreements are unsigned but in agreed form between

AAIC and Good Times USA and between the Government and AAIC; these agreements are

ready for signature. The parties anticipate filing documents with and providing orders to the

Court as required by the settlement agreements.
        Case 1:17-cv-00174-CRK Document 138                Filed 03/02/21      Page 2 of 2




       Despite the parties’ efforts, March 9, 2021, likely will not allow sufficient time to

complete the outstanding settlement agreements and filings, and thus, a further extension of the

stay is warranted.

       Accordingly, we respectfully request that the Court extend the current stay until

March 31, 2021. The parties intend to file a status report apprising the Court of the status of

finalizing settlement on March 24, 2021, if settlement has not been reached.

                                              Respectfully Submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director

                                              /s/ CLAUDIA BURJE
                                              Assistant Director

                                              /s/ STEPHEN C. TOSINI
                                              Senior Trial Counsel
                                              Department of Justice
                                              Civil Division
                                              Commercial Litigation Branch
                                              PO Box 480, Ben Franklin Station
                                              Washington, DC 20044
                                              Tel: (202) 616-5196
                                              email: stephen.tosini@usdoj.gov

March 2, 2021                                 Attorneys for Plaintiff




                                                 2
